Title: To George Washington from George Skene Keith, 19 November 1792
From: Keith, George Skene
To: Washington, George



Sir
Keith-hall by Aberdeen [Scotland] 19th Novr 1792

I had the Honour of your Excellencys Letter of the 22d of June, which I shall carefully preserve for the sake of the subscription. I received at the same time your Secretary’s Letter of the 7th of May; both Letters bearing the Edinburgh Post mark of the 12th of September.
The best return I can make for the distinguishing honour of a Letter from your own Hand is [t]o send you some information on the Subject of Weights and Measures, an Uniformity of which as you justly observe, would be attended with the most beneficial effects to Commerce.
There are two things, either of which may be done by the Legislators of America—They may either establish such a standard as the nations of Europe will probably adopt; or they may concert with the different Courts of Europe, about establishing a connexion between some of the principal weights and measures presently in use, and a Standard taken from nature. I beg leave to send you two papers, which I have compressed into as little Room as possible—One of them contains some Observations on the Report of the Committee of Senate of the United States on this subject; and the other has sketched out the Outlines of a proposed application from the United States to the different Courts of Europe about establishing an Uniformity of Weights & Measures. They have cost me some labour in drawing up and compressing them⟨.⟩ And I have no view in sending them but to be useful to mankind.
Therefore I make no Apology to your Excellency for the form in which they are drawn up, excepting this that they would have been much longer in describing, and going round about every little circumstance, than by exhibiting them in the form a corrected report of the Committee of your Senate, and of an application from the States of America to the Courts of Europe.

To one of your elevated Mind Compl⟨i⟩ments are empty and Apologies unnecessary—I therefore request your Excellencys attention to the two first and the last pages of the Observations on the Report of the Committee of Senate, and to the first and last pages of the Outlines of the proposed application to the Courts of Europe—The mathematical information in other parts of these papers you can submit to those who have particularly studied the Subject.
I have only to request your forgiveness for the Liberty I take in writing your Excellency, and for sending my papers to be forwarded by your Minister Plenipotentiary at the Court of London, that they may not be so long, as my last communication was in reaching America.
May God Almighty prolong your useful and valuable Life to a very remote period, for the good of those States, among whom your important services, your abilities and your virtues, give you a greater and a better influence, than may ever fall to the Lot of any of your Successers.
I beg offer of my best acknowledgements for your goodness in sending my Letter to my Aunt Mrs [Rachel] Barclay. I have the honour to be with the highest Esteem and Veneration for your Character, independent of the Respect due to your Rank Sir Your Excellencys most Obedient and most Humble Servant

Geo: Skene Keith

